Exhibit 10.02 Confidential treatment has been requested for portions of this exhibit. The copy filed herewith omits information subject to the confidentiality request. Omissions are designated as [*****]. A complete version of this exhibit has been filed with the Securities and Exchange Commission. Google AdWords PSP Addendum This Google AdWords PSP Addendum (“ Addendum ”) is entered into by ReachLocal, Inc. (“ ReachLocal US ”), ReachLocal Europe B.V. (“ ReachLocal Europe ”) and the ReachLocal Affiliates on behalf of themselves and their Affiliates as of July 1, 2014 (“ Effective Date ”) (each a “
